Case 20-02804-jw         Doc 62     Filed 10/23/20 Entered 10/23/20 16:00:34             Desc Main
                                    Document      Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA


In re:                                                      Case No. 20-02804-JW

        Terry Wayne Strickland and Mattie Charlene          Chapter 12
Strickland


Debtors

                      OBJECTION TO THE CONFIRMATION OF PLAN

              Agrifund, LLC, d/b/a ARM (“ARM”) files this objection the confirmation of the
    Debtors’ plan filed on October 5, 2020.
                         Statutory Predicates for Relief and Jurisdiction
              1.    This Court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and
    157(a) and (b), and Local Civil Rule 83.IX.01, DSC. This matter is a core proceeding under
    28 U.S.C. § 157(b)(2).
              2.    Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.
              3.    The statutory predicates for relief are 11 U.S.C. § 1222, 1225.
                                                Facts
              4.    These Debtors, according to their own schedules, indicate that they have
    filed for bankruptcy four times since December 11, 2018, including this case. See Docket
    No. 32.
              5.    The first case was filed by Terry Wayne Strickland, Case No. 18-06291; the
    second case was filed by Mattie Charlene Strickland, Case No. 19-00181; and the third
    prior case was filed as Case No. 19-06387, filed by Willian Scott Strickland.
              6.    It is unclear who William Scott Strickland is or how that prior case is related
    to these Debtors.
              7.    ARM provided crop financing for the Debtors in April 22, 2019, in the
    amount of $1,568,502 for the 2019 crop year.
              8.    This was approximately 5 days after the dismissal of the Debtors’ second
    case.
              9.    ARM’s loan was secured by a security agreement and a UCC-1 against the



                                                  1
Case 20-02804-jw       Doc 62    Filed 10/23/20 Entered 10/23/20 16:00:34            Desc Main
                                 Document      Page 2 of 7



  Debtors’ interests in any state or federal farm programs, all proceeds (including insurance,
  general intangibles or programs); any and all crops/farm products of every kind and
  included a detailed list of FSN numbers which were included in the security agreement.
  See Page 15 of Proof of claim 16-1.
            10.   ARM was further protected by a subordination agreement between
  ArborOne and ARM whereby ArborOne (a creditor in this case) agreed to be subordinated
  to ARM to any crops, crop insurance indemnity for 2019 crop year, and any FSA payments
  for 2019 and 2020. See Proof of claim 16-1 at page 17.
            11.   The 2019 crop year was not sufficent to pay ARM in full and the balance
  due to ARM for the unpaid financing for the 2019 crop year was $157,655.92 as of the
  petition date for this case.
            12.   The Debtors filed this joint chapter 12 case on July 6, 2020, (the “Petition
  Date”).
            13.   ARM was not listed as a creditor on the Debtors’ schedules or amended
  schedules.
            14.   The Debtors’ schedules indicate that they either directly, or indirectly
  through trusts, own approximately 560 acres of property.
            15.   Two stay relief motions have been filed seeking to foreclose on properties
  pledged as collateral for loans from creditors.
            16.   One such stay relief motion, filed by ArborOne, was granted, and ArborOne
  appears to be proceeding with foreclosing on a significant portion of the Debtors’
  properties.
            17.   ArborOne’s foreclosure appears to encompass 376 acres of property, or
  67% of the total property owned or controlled by the Debtor.
            18.   Additionally, Harvey Fertilizer and Gas Co. has a pending motion for relief
  from the automatic stay and are seeking to foreclose on property pledged as collateral.
            19.   The Debtors’ schedules and statements list several parcels of property held
  in trust or jointly owned with others which appear to be unencumbered and non-exempt.
  Specifically those properties are:
                      a. A 50% interest in 62.42 acres with a TMS # of 0150001017 and a
                          an estimated ownership of $83,270.00;



                                               2
Case 20-02804-jw     Doc 62      Filed 10/23/20 Entered 10/23/20 16:00:34          Desc Main
                                 Document      Page 3 of 7



                     b. The remainderman in a life estate held by Virginia Strickland in
                          TMS # 0100001098 with a tax value $55,800;
                     c. A property located Cerro Gordo township, Columbus county, NC
                          PIN # 0107.00-80-5788.000 with a tax value $26,700;
                     d. 24.82 acres in Green Sea, SC TMS # 150001002 with a tax value of
                          $119,860;
                     e. A 6.68 acre property with the TMS # 100001057 and a value of
                          $29,700;
                     f. A 3.24 acre property with the TMS # 1500001085 and a value of
                          $16,400;
                     g. A 50% interest in 7.51 acre property with improvements held in trust
                          with the TMS # 0380001006 and a value to the Debtors of $176,650.
                     h. A 5.39 acre property in Columbus County, NC, held in trust with
                          the PIN # 0107.00-81-8059.00 and a value to the Debtors of
                          $12,300.
         20.     ARM learned of the bankruptcy and filed a proof of claim on September 10,
  2020, Claim No. 16-1.
         21.     The Debtors’ plan was filed on October 5, 2020 (the “Plan”).
         22.     In the Plan ARM was listed as a secured creditor.
         23.     The Plan proposes to value ARM’s claim at $0 because it asserts that
  ArborOne’s lien is superior to ARM’s.
         24.     The Debtors’ Plan further proposes to pay $147,656.87 per year to their
  creditors for five years, starting December 31, 2021.
         25.     This income is apparently to be derived through a sharecropping
  relationship with a friend, Cal Cox.
                                          Arguments
         The Court should not approve the filed Plan as it is not feasible, pays less to
  unsecured creditors than they would receive in a chapter 7, and improperly values ARM’s
  secured claims.




                                               3
Case 20-02804-jw       Doc 62     Filed 10/23/20 Entered 10/23/20 16:00:34             Desc Main
                                  Document      Page 4 of 7



     I.       The Plan Does Not Appear Feasible
           The Debtor bears the burden to prove by a preponderance of the evidence
           that the Court should confirm a proposed plan. In re Pressley, 502 B.R. 196,
           202 (Bankr. D.S.C. 2013). Thus, "if any creditor calls into question any
           element required for confirmation, it is the debtor's burden to prove
           compliance therewith." In re Keith's Tree Farms, 519 B.R. 628, 636 (Bankr.
           W.D. Va. 2014).

           In re Akers, 594 B.R. 362, 369 (Bankr. W.D. Va. 2019)

           The Debtors have not met their burden of proving that the Court should confirm
  this Plan. In order to confirm this Plan, the Debtors must demonstrate that the Plan is
  feasible. The Debtors are not required to “guarantee the ultimate success of their plan, but
  only to provide a reasonable assurance that the plan can be effectuated." In re Wise, No.
  12-07535-dd, 2013 Bankr. LEXIS 2299, 2013 WL 2421984, at *3 (Bankr. D.S.C. May 31,
  2013).
           While the Debtors need not guarantee the results, "[t]he Court must be persuaded
  that it is probable, not merely possible or hopeful, that the Debtors can actually pay the
  restructured debt and perform all obligations of the plan." In re Rape, 104 B.R. 741, 749
  (W.D.N.C. 1989) . The Debtors’ Plan is not feasible for the numerous reasons set out
  below.
           The Debtors’ Plan proposes to pay creditors through a sharecropping arrangement
  with a friend. According to the Plan, this arrangement will generate income for the
  Debtors. The detailed terms of this agreement were not sufficiently disclosed in the Plan,
  nor was the written agreement provided. The lack of information in the sharecropper
  arrangement frustrates the ability of parties to evaluate the feasibility of this Plan. It does
  not provide long term projections of what the Debtors estimate the yields to be in future
  years, it does not detail if the sharecropper will use the Debtors’ equipment or his own, it
  does not demonstrate how the sharecropper will afford the financing needed to fund the
  planting and harvesting expenses, it does not address to what extent the proceeds will be
  impaired by liens, it does not specify will crop insurance be placed on the endeavors, it
  does not stipulate how those proceeds will be divided, etc. Additionally, because this is a
  new arrangement, the Debtors cannot provide any evidence demonstrating this
  arrangement will provide the promised results.           This lack of information clearly


                                                4
Case 20-02804-jw        Doc 62    Filed 10/23/20 Entered 10/23/20 16:00:34          Desc Main
                                  Document      Page 5 of 7



  demonstrates that the Debtors have failed to carry their burden of showing the Plan is
  feasible.
          The Debtors’ projections on disposable income are vague and leave a large amount
  of money unaccounted for, which appears to be disposable income that should go to pay
  unsecured creditors. According to this sharecropping arrangement, the Debtors estimate
  that they will receive $228,916 from this agreement and $16,800 from social security
  according to the bankruptcy schedules. This gives the Debtors a total proposed income of
  $245,716 per year. The Plan requires $147,656 to pay creditors, and $38,700 for living
  expenses. This is a total expense burden of $186,356. This leaves a total net income after
  paying plan and living expenses of $59,360, which appears to be disposable income that
  should go to pay the unsecured creditors. Additionally, ARM would note this Plan does
  not include a provision to pay taxes related to this income, explain how such taxes might
  affect this income in some estimated fashion, or how the Debtors will remain current on
  taxes going forward as required.
              The success of this Plan is predicated on successful sharecropping of property
  currently owned by the Debtors. However, ArborOne has been granted stay relief to
  foreclose upon approximately 67% of the Debtors’ property. Harvey Fertilizer and Gas
  Co. has a pending stay relief motion to foreclose on another portion of the Debtors’
  property. Presumably this reduction in the Debtors’ land holdings will affect the Debtors’
  ability meet his estimates on what income is possible from the sharecropping arrangement
  between the Debtors and the sharecropper. This goes directly to the feasibility of the Plan
  and a reduction in the land holdings makes the Plan less feasible.
          Finally, the Debtors’ Plan indicates that they require $38,700 for living expenses.
  The Debtors receive income from social security of $16,800. It is unclear how the Debtors’
  have maintained their living expenses since the case was filed as the Debtors have only
  filed the monthly operating report for July and have failed to file August or September.
  The failure to file those documents are grounds for the dismissal or conversion of the case
  and make it impossible for the parties in interest to evaluate the Debtors Plan and its
  feasability.
          For the numerous reasons outlined above the Plan is not feasible and should not be
  confirmed.


                                                5
Case 20-02804-jw        Doc 62    Filed 10/23/20 Entered 10/23/20 16:00:34            Desc Main
                                  Document      Page 6 of 7




     II.       The Plan Fails to Adequately Address the Chapter 7 Liquidation Analysis
            It appears that this Plan would pay far less to unsecured creditors than they would
  receive in a chapter 7. As set out in the facts above, the Debtors have several significant
  assets in trust that are not subject to liens. The details about the trusts were not provided
  to explain what level of creditor protection is provided by the trusts. Presumably, if these
  assets were liquidated, they would pay something to the unsecureds since they do not
  appear to be exempt, and appear to be a recoverable transfer. There also appear to exist
  several parcels of wholly or partially owned property which could go to repay creditors
  and do not appear to be exempt property. The Plan does not address or propose to liquidate
  these properties.
            As such there may be more than $520,000 in unencumbered, non-exempt property
  that may be liquidated to pay unsecured creditors, far more than the roughly $25,000 the
  Plan proposes to pay unsecured creditors. The failure to pay more in the chapter 12 than
  the unsecured creditors would receive in a hypothetical chapter 7 is grounds for denial of
  the Plan pursuant to 11 U.S.C. § 1225(a)(4).


     III.      The Plan Does Not Allow ARM to Retain its Secured Claim
      ARM is unsure to what extent it is secured and unsecured. ARM believes it retains a
  lien in the Debtors’ expected Farm Service Agency payments (“FSA”) for 2019 and 2020,
  making ARM at least partially secured. Pursuant to 11 U.S.C. § 1125(a)(B)(i), when a
  secured creditor does not accept a plan, the debtor must either surrender the collateral or
  allow the creditor to retain its lien. ARM does not accept this Plan and as such the Debtors’
  options are to surrender ARM’s collateral or to provide it the lien or value of such property.
  The Debtors’ Plan as filed proposes to improperly avoid ARM’s claims, does not propose
  to surrender its collateral, and does it propose to provide ARM the value of its secured
  claim. To the extent there are insurance proceeds payable from the 2019 crop year, or FSA
  payments which remain unpaid from 2019 or 2020, this Plan fails to address those items
  of collateral and as such the Plan should be denied.
                                               Conclusion




                                                 6
Case 20-02804-jw        Doc 62        Filed 10/23/20 Entered 10/23/20 16:00:34       Desc Main
                                      Document      Page 7 of 7



          Any of the above objections to the Plan are independent grounds for the denial of
  confirmation of the Plan. Taken together, and due to the inadequacies in the Plan, Creditors
  cannot reasonably be expected to rely on this Plan to govern their future payments and
  conduct with these Debtors. The Court should not confirm this Plan and should deny
  confirmation.
          Wherefore ARM would respectfully ask this court to deny confirmation of this Plan
  and to award such other relief as it deems necessary.


  Date of Service: October 23, 2020
                                                     Markham Law Firm, LLC

                                                     __/s/Sean Markham
                                                     Sean Markham , I.D. # 10145
                                                     Attorney for Agrifund, LLC
                                                     PO Box 20074
                                                     Charleston, SC 29413-0074
                                                     Tel: (843) 284-3646
                                                     Email: sean@markhamlawsc.com




                                                 7
